STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS
                                                                                   FILED
FREDDIE E. MARCUM,                                                             December 17, 2013
                                                                            RORY L. PERRY II, CLERK
Claimant Below, Petitioner                                                SUPREME COURT OF APPEALS
                                                                              OF WEST VIRGINIA

vs.)   No. 12-0596 (BOR Appeal No. 2046713)
                   (Claim No. 2010116360)

WAYNE COUNTY BOARD OF EDUCATION,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Freddie E. Marcum, appearing pro se, appeals the decision of the West
Virginia Workers’ Compensation Board of Review. The Wayne County Board of Education, by
Matthew L. Williams, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated April 20, 2012, in
which the Board affirmed a November 29, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s July 22, 2010,
decision granting Mr. Marcum no permanent partial disability award. The Court has carefully
reviewed the records, written arguments, and appendices contained in the briefs, and the case is
mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Mr. Marcum worked as a custodian for the Wayne County Board of Education. On
December 1, 2009, he suffered an injury to his back while unloading tables from a truck. The
claim was held compensable for sacroiliac sprain/strain, thoracic disc herniation, and lumbar
sprain/strain. On April 5, 2010, Dr. Monderewicz concluded that Mr. Marcum had a 10% whole
person impairment with 5% for the thoracic and 5% for the lumbar. Dr. Mukkamala
recommended a 0% impairment. On July 21, 2010, and concluded that Mr. Marcum had been
fully compensated by his prior permanent partial disability award of 13%. The claims
administrator granted no permanent partial disability award based on the April 15, 2009,

                                                1
evaluation by Dr. Monderewicz, who found that Mr. Marcum had a 10% impairment in this
claim that had been fully compensated by his prior permanent partial disability award of 13%.

       The Office of Judges affirmed the claims administrator’s decision and held that Mr.
Marcum had a 10% impairment for his lumbar and thoracic components in this claim and had
received a prior permanent partial disability award of 13% for these same components in a prior
claim. Therefore, it concluded that Mr. Marcum had been adequately compensated. Mr. Marcum
disagrees and asserts that all of his evidence was not taken into consideration. The Wayne
County Board of Education maintains that Mr. Marcum’s 10% impairment has been fully
compensated by his prior permanent partial disability award of 13%.

        The Office of Judges granted Mr. Marcum no additional permanent partial disability
award. The Office of Judges concluded that Mr. Marcum’s claim is not entitled to further
evaluation because the diagnosis of thoracic disc herniation was considered by Dr. Monderewicz
before it was added as a compensable component on May 28, 2010. The Office of Judges found
that Mr. Marcum’s prior permanent partial disability award of 13% was for the lumbar and
thoracic components. Dr. Mukkamala recommended a 0% impairment and concluded that the
10% recommended by Dr. Monderewicz for the thoracic and lumbar components has been fully
compensated by Mr. Marcum’s prior permanent partial disability award of 13%. The Office of
Judges held that the 10% impairment for the thoracic and lumbar components was fully
compensated by Mr. Marcum’s prior permanent partial disability award of 13%, and that he is
not entitled to any additional permanent partial disability award. The Board of Review reached
the same reasoned conclusions in its decision of April 20, 2012. We agree with the reasoning and
conclusions of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: December 17, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                2